Citation Nr: 1518190	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-25 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for liver disease.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 29 years, prior to his retirement in February 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for liver disease.  He has claimed it is related to the episode of body swelling he experienced in service, or to his exposure to Agent Orange in Vietnam.  The record establishes the Veteran served in Vietnam from September 1968 to August 1969.

The service treatment records show the Veteran was seen in October 1979 and reported swelling all over his body.  He stated that for the previous two weeks he was feeling rundown.  The assessment was anemia of unknown etiology.  On an October 1984 report of medical history, the Veteran denied stomach, liver or intestinal trouble.  The October 1984 retirement examination shows the abdomen and viscera were normal.  

A February 2001 VA examination shows the Veteran had been diagnosed with "pulmonary" sclerosis, cholangitis, idiopathic.  It was reported the Veteran was being treated for liver disease by Dr. Kussin.  The Veteran stated cirrhosis was noted when his gall bladder was removed in 1997.  The diagnosis was cirrhosis with liver failure.  

The Veteran was admitted to Strong Memorial Hospital in March 2001 for primary sclerosing cholangitis, cirrhosis and end stage liver disease.  He was admitted for a liver transplant.  The operation report shows a diagnosis of end stage liver disease due to alcohol.  

VA outpatient treatment records show it was noted in April 2001 that the Veteran's transplant was due to primary biliary cirrhosis, not related to alcohol.  

Following the August 2011 VA examination, the diagnosis was primary sclerosing cholangitis necessitating liver transplant.  The examiner, who reviewed the record, concluded that the Veteran's liver disease was less likely than not caused by or a result of the body swelling in service.  Part of the rationale for his conclusion was the fact the March 2001 operation report showed a diagnosis indicating the transplant was due to the Veteran's use of alcohol.  The examiner also commented that the liver disease was not related to the body swelling noted in service.  

The Veteran has denied that he used alcohol prior to the development of liver disease.  He submitted a statement in September 2012 from the clinical transplant coordinator of a private facility who noted that at the time of the transplant, the Veteran's end stage liver disease was diagnosed as being caused by primary biliary cirrhosis, an autoimmune disorder.  The transplant coordinator, a registered nurse, noted there was no documentation in the Veteran's medical records that his liver disease was due to alcohol.  

Many of the Veteran's medical records concerning his liver disease prior to the transplant have not been associated with the record.  The Board notes that it does not appear an attempt has been made to obtain the records from Dr. Kussin, who reported treated him for liver disease prior to the transplant.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his liver disease prior to the liver transplant in March 2001.  He should be requested to provide the pertinent information concerning Dr. Kussin, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  After the above development has been accomplished, please arrange for the Veteran's records to be sent to the examiner who conducted the August 2011 VA liver disease examination for a supplemental medical opinion.  If that examiner is not available, another appropriate opinion provider should prepare the opinion (with examination only if deemed necessary by the opinion provider).  The opinion provider is requested to provide a supplemental opinion concerning:

Whether it is at least as likely as not (50 percent or higher probability) that the Veteran's liver disease was related to service, to include the episode of body swelling documented in the service treatment records.  In so doing, 

a. The examiner should clarify whether the Veteran's use of alcohol, if established by the record, contributed to the development of his liver disease.  The examiner should consider and discuss as necessary the statements of the Veteran denying that he used alcohol prior to the development of liver disease as well as the September 2012 statement from the clinical transplant coordinator of a private facility (a registered nurse) who noted there was no documentation in the Veteran's medical records that his liver disease was due to alcohol; and
b. The examiner should also state whether the Veteran's liver disease is due to his presumed exposure to Agent Orange.  

The Veteran's record must be reviewed by the examiner in conjunction with the opinion.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




